264 F.2d 892
AHMED TAHIR, Appellant,v.John M. LEHMANN, District Director, Immigration and Naturalization Service, Appellee.
No. 13611.
United States Court of Appeals Sixth Circuit.
February 23, 1959.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul C. Weick, Judge.
Henry C. Lavine, Cleveland, Ohio, for appellant.
Russell E. Ake, G. W. Morrison, U. S. Attys., Cleveland, Ohio, for appellee.
Before MARTIN, Chief Judge, and MATHES and SHELBOURNE, District Judges.
PER CURIAM.


1
This cause came on to be heard on the appeal of the petitioner, Ahmed Tahir, from denial by the district court of his petition to review an order of deportation entered pursuant to the Immigration and Naturalization Act.


2
After consideration of the record and the briefs and oral arguments of attorneys for the contending parties, we are of opinion that the order of the district court is correct and that its judgment should be affirmed for the reasons stated in the succinct and clear-cut memorandum opinion of the United States District Judge. 171 F. Supp. 589.